Citation Nr: 0714793	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  98-08 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active military service from January 1960 to 
July 1963 and from December 1966 to May 1973.  This appeal to 
the Board of Veterans' Appeals (Board) arises from a June 
1997 decision of the Nashville, Tennessee, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The Board issued a decision in December 2003 in which it was 
determined that new and material evidence had been presented 
to reopen a claim of service connection for PTSD.  
Thereafter, the Board remanded to case to the RO, for further 
evidentiary development, via the Appeals Management Center 
(AMC), in Washington, DC.  The case was later returned to the 
Board for continuation of appellate review.  In July 2006, 
the Board again remanded the claim to the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in July 2006, the Board remanded this claim 
to the RO for an examination and opinion.  At that time, the 
Board noted that the veteran had provided enough detail to 
support a U. S. Army and Joint Services Records Research 
Center (JSRRC) search as to his alleged stressors, and that 
JSRRC's search of the deck logs of the veteran's ship, the 
USS Coral Sea, related sufficient information to persuade the 
Board of the occurrence of one alleged stressor--
specifically, the fact that on October 25, 1967, a Zuni 
rocket exploded injuring nine people aboard the USS Coral Sea 
while it was operating off the Vietnam coast. 

The Board pointed out that, while the veteran had earlier 
been diagnosed with PTSD resulting from claimed inservice 
stressors, none of the veteran's alleged stressors had yet 
been verified, and that the Board could not determine from 
the record whether a diagnosis of PTSD was rendered 
exclusively on the basis of the verified stressor or whether 
the diagnosis of PTSD rested on the combined impact of 
several of the veteran's alleged stressors.  As such, the 
case was remanded and the RO was instructed to have the 
veteran examined and to secure an opinion as to whether the 
appellant met the criteria for a diagnosis of PTSD for VA 
compensation purposes considering only the verified stressor 
noted above.  


The veteran was examined by VA in August 2006; the examiner, 
however, in expressing the opinion that the veteran did meet 
the DSM-IV diagnostic criteria for PTSD, considered 
"multiple events of deaths and injuries" rather than 
considering only the verified stressor.  The Board's July 
2006 remand specifically emphasized that if the examiner 
renders a diagnosis of PTSD that is not clearly based upon 
the verified stressor, the examination would be inadequate 
for rating purposes.  This is what the examiner did in August 
2006; thus, by the terms of the July 2006 remand, the August 
2006 examination is inadequate for rating purposes.  A remand 
by the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to insure compliance.  

Based on the foregoing, the Board finds that the appeal must 
be remanded to the RO, via the Appeals Management Center in 
Washington, D.C., to obtain a clarified addendum opinion.  As 
such, the Board finds that the case is not ready for 
appellate review and, unfortunately, must be remanded again.  

1.  Refer the claims file to the 
clinician who examined the veteran in 
August 2006, and request that he 
determine whether the veteran meets the 
DSM-IV criteria for a diagnosis of PTSD 
due the verified stressor only.   He must 
provide an opinion, with complete 
rationale, as to whether the veteran has 
PTSD due to the inservice verified 
stressor only.  Inform the clinician that 
only the event that occurred on October 
25, 1967, aboard the USS Coral Sea when a 
Zuni rocket exploded injuring nine people 
has been established by the record, and 
this event only must be considered in 
determining whether the appellant meets 
the criteria for a diagnosis of PTSD for 
VA compensation purposes.  If the August 
2006 examiner is unavailable, then 
another qualified medical expert must 
examine the veteran and provide an 
opinion adequate to readjudicate this 
claim.   


2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The appellant is hereby notified that, if an examination is 
scheduled, it is the appellant's responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


